



Exhibit 10.70
ANDEAVOR RESTORATION
PENSION PLAN
ARTICLE I
GENERAL PROVISIONS
1.1    Establishment and Purpose.
WHEREAS, Tesoro Corporation (the "Company") previously established the Tesoro
Corporation Restoration Retirement Plan (the "Prior Plan") primarily for the
purpose of providing benefits for a select group of management and highly
compensated employees of the Company and its Subsidiaries that will restore
benefits that may not otherwise be provided under the Pension Plan solely by
reason of the limitations under Sections 401(a)(17) and 415 of the Code;
WHEREAS, the Plan is intended to qualify as a "top hat" plan under Sections
201(2), 301(a)(3) and 401(a)(l) of ERISA; and
WHEREAS, the Company previously amended and restated the Plan, effective January
1, 2009, to comply with Regulations under Section 409A of the Code and the
Regulations promulgated thereunder and to clarify certain operational provisions
of the Plan;
WHEREAS, the Company desires to amend and restate the Prior Plan, effective
August 1, 2017, to incorporate prior amendments, to reflect a change in the name
of the Company and to make such other changes as deemed appropriate;
NOW, THEREFORE, the Company adopts this amended, restated and renamed Andeavor
Restoration Pension Plan (the “Plan”), effective August 1, 2017, as follows:
1.2    Definitions.
"Affiliate" means each entity that would be considered a single employer with
the Company under Section 414(b) or Section 414(c) of the Code, except that the
phrase "at least 50%" shall be substituted for the phrase "at least 80%" as used
therein.
"Aggregated Plan" means all agreements, methods, programs and other arrangements
that are aggregated with this Plan under Section 1.409A-1(c) of the Regulations.
"Beneficiary" means the person or persons designated to receive the
Participant's Restoration Pension Benefit in the event of his death.
"Board" means the Board of Directors of the Company.
"Change in Control" means (i) there shall be consummated (A) any consolidation
or merger of Company in which Company is not the continuing or surviving
corporation or pursuant to which shares of Company's Common Stock would be
converted into cash, securities or other property,




1

--------------------------------------------------------------------------------





other than a merger of Company where a majority of the board of directors of the
surviving corporation are, and for a one-year period after the merger continue
to be, persons who were directors of Company immediately prior to the merger or
were elected as directors, or nominated for election as director, by a vote of
at least two-thirds of the directors then still in office who were directors of
Company immediately prior to the merger, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Company, or (ii) the shareholders of Company
shall approve any plan or proposal for the liquidation or dissolution of
Company, or (iii) (A) any "person" (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934), other than Company or a
Subsidiary or any employee benefit plan sponsored by Company or a Subsidiary,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of securities of Company representing 35
percent or more of the combined voting power of Company's then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, and (B) at any time during a period of one-year thereafter,
individuals who immediately prior to the beginning of such period constituted
the Board shall cease for any reason to constitute at least a majority thereof,
unless election or the nomination by the Board for election by Company's
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.
"Chief Executive Officer" means the Chief Executive Officer of the Company.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Committee" means, prior to August 1, 2017, the Tesoro Corporation Employee
Benefits Committee and, effective August 1, 2017, the Andeavor Employee Benefits
Committee appointed by the Compensation Committee of the Board, or such other
committee designated by the Compensation Committee of the Board to discharge the
duties of the Committee hereunder. Notwithstanding the foregoing, with respect
to the investment of Plan assets held in the Trust, the term “Committee” means,
prior to August 1, 2017, the Tesoro Corporation Pension Finance Committee and,
effective August 1, 2017, the Andeavor Pension Finance Committee appointed by
the Compensation Committee of the Board, or such other committee designated by
the Compensation Committee of the Board to manage the investment of Plan assets
held in the Trust.
"Company" means, prior to August 1, 2017, Tesoro Corporation, a Delaware
corporation and, effective August 1, 2017, Andeavor, a Delaware corporation, or
any successor thereto.
"Compensation" shall, unless otherwise determined by the Committee, have the
same meaning as the term "Basic Compensation" in the Pension Plan (determined
without regard to any limits imposed on compensation under the Code).
"Disability" means Disability as such term is defined under the Pension Plan.
"Distribution Date" means the date on which distributions to a Participant are
to commence hereunder. Distribution Dates are determined as provided under the
terms of the Plan.




2

--------------------------------------------------------------------------------





"Distribution Option" means the form in which payments to a Participant are to
be paid. Distribution Options are determined as provided in Article 3 of the
Plan.
"Insolvency" means, with respect to the Company: (1) an adjudication of
bankruptcy; (2) the assignment for the benefit of creditors of or by the
Company; (3) a material part or all of the property of the Company becomes
subject to the control and direction of a receiver, which receivership is not
dismissed within sixty (60) days of such receiver's appointment; or (4) the
filing by the Company of a petition for relief under any federal or other
bankruptcy or other insolvency law or for an arrangement with creditors.
"Participant" means any employee who has satisfied the eligibility requirements
set forth in Section 1.4 of the Plan.
"Pension Benefit" means the benefit payable to a Participant under the Pension
Plan.
"Pension Plan" means, prior to August 1, 2017, the Tesoro Corporation Retirement
Plan, as amended, and, effective August 1, 2017, the Andeavor Pension Plan, as
may be amended from time to time.
"Plan" means, prior to August 1, 2017, the Tesoro Corporation Restoration
Retirement Plan, as amended from time to time, and, effective August 1, 2017,
the Andeavor Restoration Pension Plan, effective August 1, 2017, as may be
amended from time to time.
"Plan Year" means the twelve-month period beginning each January 1.
"Regulations" means the Treasury Regulations promulgated under the Code.
"Restoration Pension Benefit" means the annual benefit payable to the
Participant as provided in Article 2.
"Separation from Service" means a reasonably anticipated permanent reduction in
the level of bona fide services performed by the Participant for the Company and
its Affiliates, for any reason, to 20% or less of the average level of bona fide
services performed by the Participant for the Company and its Affiliates
(whether as an employee or an independent contractor) in the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and its Affiliates if the Participant has been providing services to the Company
and its Affiliates for fewer than thirty-six (36) months), or the Participant's
death. The determination of whether a Separation from Service has occurred shall
be made by the Committee in accordance with the provisions of Section 409A of
the Code and the Regulations promulgated thereunder.
"Subsidiary" means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of directors, or other governing group
having functions similar to a board of directors, as determined by the
Committee.
"Supplemental Executive Retirement Plan" or "SERP" means, prior to August 1,
2017, the Tesoro Corporation Supplemental Executive Retirement Plan, as amended,
and, effective August




3

--------------------------------------------------------------------------------





1, 2017, the Andeavor Supplemental Executive Retirement Plan, as may be amended
from time to time.
1.3    Administration.
(a)    The Committee shall administer the Plan and have sole and absolute
authority and discretion to decide all matters relating to the administration of
the Plan, including, without limitation, determining the rights and status of
Participants or their Beneficiaries under the Plan. The Committee is authorized
to interpret the Plan, to adopt administrative rules, regulations, and
guidelines for the Plan, and may correct any defect, supply any omission or
reconcile any inconsistency or conflict in the Plan. The Committee's
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable. All
determinations by the Committee shall be final, conclusive and binding on the
Company, the Participant and any and all interested parties.
(b)    The Committee may delegate such of its powers and authority under the
Plan to the Company's officers or such other person(s) as it deems necessary or
appropriate. In the event of such delegation, all references to the Committee in
this Plan shall be deemed references to such officers or such other person(s) as
it relates to those aspects of the Plan that have been delegated.
(c)    Any action taken by the Committee with respect to the rights or benefits
under the Plan of any Participant shall be subject to correction by the
Committee as to payments not yet made to such person, and acceptance of any
deferred compensation benefits under the Plan constitutes acceptance of and
agreement to the Committee's or the Company's making any appropriate adjustments
in future payments to such person (or to recover from such person) any excess
payment or underpayment previously made to him.
(d)    Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the Regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the Regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted or construed).
1.4    Eligibility and Participation.
(a)    Participation in the Plan is limited to those individuals who are within
the category of a select group of management and highly compensated employees as
referred to in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and who are
within the group of officers and key management employees of the Company and its
Subsidiaries that is set forth on Exhibit 1 attached hereto. Notwithstanding the
foregoing, individuals who are first employed by the Company or a Subsidiary on
or after January 1, 2011 and who are eligible to participate in the SERP upon
their employment shall not be eligible to participate in the




4

--------------------------------------------------------------------------------





Plan unless they subsequently become ineligible to participate in the SERP and
are otherwise eligible to participate herein as described above.
(b)    A Participant shall cease to be a Participant upon receiving payment for
the full amount of benefits to which the Participant is entitled under the Plan
or becomes ineligible to participate based on eligibility status as determined
in Section 1.4(a) of this Plan. Once a Participant is no longer eligible to
actively participate in the Plan, he shall not be entitled to any further
accrual of a Restoration Pension Benefit hereunder.
ARTICLE 2
RESTORATION PENSION BENEFITS
2.1    Benefit Determination
Subject to Section 3.3, upon a Participant's Separation from Service, such
Participant shall be entitled to receive a Restoration Pension Benefit in the
event the Pension Benefit of such Participant is limited by the application of
Section 401(a)(17) or Section 415 of the Code. The Restoration Pension Benefit
shall be equal to the difference between: (1) the Pension Benefit paid to the
Participant; and (2) the benefit that would have otherwise been paid to the
Participant under the Pension Plan, without regard to the limitations of Section
401(a)(17) and Section 415 of the Code, reduced by the amount of any qualified
and nonqualified retirement benefits from a prior employer of the Participant if
said prior employer or employer facility was previously acquired by or merged
into the Company or any Affiliate and benefit service with such prior employer
is recognized by the Company under any qualified or nonqualified retirement
plan, pursuant to the terms of an acquisition agreement or as otherwise provided
under a separate agreement with the Company or an Affiliate. Such benefit shall
be calculated as of the first day of the calendar month next following the month
of the Participant's Separation from Service. Any amount payable hereunder will
be subject to the same actuarial assumptions and discounts for early retirement
as are specified in the Pension Plan. The Restoration Pension Benefit described
above shall be payable to the Participant upon his Separation from Service, as
provided in Article 3 hereof.
2.2    Additional Time Recognition
If an event occurs for a Participant who has an employment agreement or a
management stability agreement with the Company that causes the recognition of
additional service credit under the terms of such agreement, the additional
service will be recognized only for purposes of calculating the Restoration
Pension Benefit.
ARTICLE 3
DISTRIBUTIONS
3.1    Distribution of Benefits.
Except as otherwise provided in this Article 3, a Participant's Restoration
Pension Benefit shall be paid in accordance with this Section 3.1.




5

--------------------------------------------------------------------------------





(a)    General Payment Rules. Benefits will be paid on the first day of each
month. The last payment will be on the first day of the month in which the
Participant dies except as otherwise provided under another form of payment
elected under Section 3.2.
(b)    Commencement of Benefits.
(i)    Death of Participant. In the event of the Participant's death, the
Participant's Restoration Pension Benefit shall be paid or commence within
ninety (90) days of the Participant's death.
(ii)    Separation from Service. In the event of the Participant's Separation
from Service for any reason other than due to the Participant's death, the
Participant's Restoration Pension Benefit shall be paid or commence on the first
day of the seventh (7th) calendar month beginning after such Separation from
Service. The first payment shall include all amounts that would otherwise have
been paid had distribution commenced on the first day of the calendar month next
following the calendar month of the Participant's Separation from Service,
together with interest, which shall be calculated by using the interest rate
used for purposes of determining the present value of a lump sum payment under
Section 3.2 and in effect on the date of the Participant's Separation from
Service.
3.2    Distribution Option/Manner of Payment.
In the absence of an affirmative election to the contrary, each Participant's
Restoration Pension Benefit shall be made in a form of a straight life annuity;
provided, however, if the present lump sum value of the Participant's
Restoration Pension Benefit (determined in accordance with the applicable
actuarial assumptions set forth in the Pension Plan, as in effect prior to its
amendment and restatement effective January 1, 2008) is less than $100,000, the
Restoration Pension Benefit will be paid in a single-lump sum. All payments
under the Plan shall be made in cash. Subject to the foregoing, each Participant
may elect the Distribution Option for his Restoration Pension Benefit, in
accordance with such election procedures as are established by the Committee,
which Distribution Options shall include any actuarially equivalent annuity form
of payment permitted under the Pension Plan, but shall not include a lump sum
payment. Actuarial equivalence shall be determined in accordance with the
applicable actuarial assumptions set forth in the Pension Plan. Notwithstanding
any provision herein to the contrary, in the event of a Participant's death, the
form of payment of the Restoration Pension Benefit shall be determined in
accordance with Section 3.5.
3.3    Vesting.
Subject to the full vesting of a Participant's Restoration Pension Benefit
following a Change in Control, as set forth in Section 3.4, Restoration Pension
Benefits will only be paid to a Participant who has been credited with three (3)
years of vesting service (the calculation of such vesting service to be
determined in accordance with the provisions of the Pension Plan and to include
service credited under Section 3.6 as applicable). A Participant who is not
credited with the requisite vesting service will not be entitled to a
Restoration Pension Benefit.




6

--------------------------------------------------------------------------------





3.4    Change in Control.
Notwithstanding the foregoing provisions of Article 3, upon a Change in Control,
a Participant will become fully vested in his Restoration Pension Benefit
accrued as of the date of the Change in Control. The payment of Restoration
Pension Benefits will not be accelerated following a Change in Control and will
only be paid in accordance with Section 3.1 to the Participant following
Separation from Service. All Restoration Pension Benefits payable to a
Participant following a Change in Control will be paid in the form determined in
accordance with the provisions of Section 3.2.
3.5    Death.
In the event that a Participant dies following completion of three (3) years of
vesting service and prior to the commencement of his Restoration Pension
Benefit, his Beneficiary will, subject to the mandatory lump sum distribution
provisions of Section 3.2, receive the Restoration Pension Benefit, payable in a
single life annuity for the life of the Beneficiary; provided, however, in lieu
of payment of such benefit in the form of a single life annuity, the benefit may
be paid in the form of an actuarially equivalent form of benefit permitted under
the Pension Plan, if elected by the Beneficiary, provided, however, that a lump
sum benefit may not be elected. Notwithstanding the foregoing, in the event that
the Beneficiary is not the spouse of the deceased Participant (as determined in
accordance with the Pension Plan), the benefit will be paid in a lump-sum
payment calculated as if the Beneficiary were the same age as the Participant.
Death prior to completion of the requisite three (3) years of vesting service
will result in no Restoration Pension Benefit being payable to the Beneficiary.
3.6    Disability.
In the event of a Participant's Disability, for purposes of determining the
Participant's Restoration Pension Benefit and calculating vesting service, the
Participant shall be deemed to have remained in active employment with the
Company or a Subsidiary at the same rate of Compensation until the earlier of
the Participant's attainment of his Normal Retirement Date (as defined under the
Pension Plan) or the date the Participant no longer suffers from a Disability.
The Participant's Restoration Pension Benefit shall be paid as set forth in
Sections 3.1 and 3.2.
3.7    Change in Time of Payments.
Notwithstanding any provision of this Article III to the contrary, the benefits
payable hereunder may, to the extent expressly provided in this Section 3.7, be
paid prior to or later than the date on which they would otherwise be paid to
the Participant.
(a)    Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant's Restoration Pension Benefit is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan or any Aggregated Plan to comply with the requirements of Code Section 409A
and the Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of: (i)
the portion of his or her Restoration Pension Benefit required to




7

--------------------------------------------------------------------------------





be included in income as a result of the failure of the Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A and the Regulations,
or (ii) the remainder of the Participant's Restoration Pension Benefit.
(b)    Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay the Participant's portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount of the Participant's
Restoration Pension Benefit or (ii) the aggregate of the FICA taxes imposed and
the income tax withholding related to such amount.
(c)    Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article III
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.
(d)    Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of benefits under this
Article III until the first calendar year in which the Company notifies the
Committee that the payment of benefits would not have such effect.
(e)    Administrative Delay in Payment. The payment of benefits hereunder shall
begin at the date specified in accordance with the provisions of the foregoing
paragraphs of this Article III; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant's death, the Participant's Beneficiary
or Beneficiaries), it is not administratively practicable for the Committee to
calculate the amount of benefits due to Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.
(f)    Impermissible Designation. Notwithstanding the foregoing provisions, if
the period during which payment of benefits hereunder will be made occurs, or
will occur, in two calendar years, the Participant shall not be permitted to
designate the calendar year in which the payment shall be made.






8

--------------------------------------------------------------------------------





ARTICLE 4
FUNDING BY COMPANY
4.1    Unsecured Obligation of Company.
(a)    Any benefit payable pursuant to this Plan shall be paid from the general
assets of the Company. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create a trust of any kind or a
fiduciary relationship between any Participant (or any other interested person)
and the Company or the Committee, or require the Company to maintain or set
aside any specific funds for the purpose of paying any benefit hereunder. To the
extent that a Participant or any other person acquires a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.
(b)    If the Company maintains a separate fund or makes specific investments,
including the purchase of insurance insuring the life of a Participant, to
assure its ability to pay any benefits due under this Plan, neither the
Participant nor the Participant's Beneficiary or Beneficiaries shall have any
legal or equitable ownership interest in, or lien on, such fund, policy,
investment or any other asset of the Company. The Company, in its sole
discretion, may determine the exact nature and method of informal funding (if
any) of the obligations under this Plan. If the Company elects to maintain a
separate fund or makes specific investments to fund its obligations under this
Plan, the Company reserves the right, in its sole discretion, to terminate such
method of funding at any time, in whole or in part.
4.2    Cooperation of Participant.
If the Company, in its sole discretion, elects to invest in a life insurance,
disability or annuity policy on the life of Participant to assist it with the
informal funding of its obligations under this Plan, Participant shall assist
the Company, from time to time, promptly upon the request of the Company, in
obtaining such insurance policy by supplying any information necessary to obtain
such policy as well as submitting to any physical examinations required
therefore. The Company shall be responsible for the payment of all premiums with
respect to any whole life, variable, or universal life insurance policy
purchased in connection with this Plan unless otherwise expressly agreed.
ARTICLE 5
BENEFICIARIES
The Participant's designated Beneficiary under the Plan shall be determined in
accordance with the beneficiary designation made by the Participant under the
Pension Plan.






9

--------------------------------------------------------------------------------





ARTICLE 6
CLAIMS PROCEDURES
6.1    Claims for Benefits.
The Committee shall determine the rights of any Participant to any deferred
compensation benefits hereunder. Any Participant who believes that he has not
received the deferred compensation benefits to which he is entitled under the
Plan may file a claim in writing with the Committee. The Committee shall, no
later than 90 days after the receipt of a claim (plus an additional period of 90
days if required for processing, provided that notice of the extension of time
is given to the claimant within the first 90-day period), either allow or deny
the claim in writing. If a claimant does not receive written notice of the
Committee's decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.
A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:
(a)    the specific reasons for the denial;
(b)    specific reference to pertinent Plan provisions on which the denial is
based;
(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(d)    (an explanation of the claim review procedure and the time limits
applicable to such procedures, including a statement of the claimant's right to
bring a civil action under Section 502(a) of ERISA.
6.2    Appeal Provisions.
A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period) the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant's authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.
The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension). Such decision shall be written in a manner calculated to be
understood by the




10

--------------------------------------------------------------------------------





claimant, shall state the specific reasons for the decision and the specific
Plan provisions on which the decision was based and shall, to the extent
permitted by law, be final and binding on all interested persons. If the
decision on review is not furnished to the claimant within the above-mentioned
time period, the claim shall be deemed to have been denied on review.
ARTICLE 7
MISCELLANEOUS
7.1    Withholding.
The Company shall have the right to withhold from any Restoration Pension
Benefits payable under the Plan or other wages payable to a Participant an
amount sufficient to satisfy all federal, state and local tax withholding
requirements, if any, arising from or in connection with the Participant's
receipt or vesting of deferred compensation benefits under the Plan.
7.2    No Guarantee of Employment.
Nothing in this Plan shall be construed as guaranteeing future employment to any
Participant. Without limiting the generality of the preceding sentence, except
as otherwise set forth in a written agreement, a Participant continues to be an
employee of the Company solely at the will of the Company subject to discharge
at any time, with or without cause. The benefits provided for herein for a
Participant shall not be deemed to modify, affect or limit any salary or salary
increases, bonuses, profit sharing or any other type of compensation of a
Participant in any manner whatsoever. Nothing contained in this Plan shall
affect the right of a Participant to participate in or be covered by or under
any qualified or nonqualified pension, profit sharing, group, bonus or other
supplemental compensation, retirement or fringe benefit Plan constituting any
part of the Company's compensation structure whether now or hereinafter
existing.
7.3    Payment to Guardian.
If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetency,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.
7.4    Assignment.
No right or interest under this Plan of any Participant or Beneficiary shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.
7.5    Severability.




11

--------------------------------------------------------------------------------





If any provision of this Plan or the application thereof to any circumstance(s)
or person(s) is held to be invalid by a court of competent jurisdiction, the
remainder of the Plan and the application of such provision to other
circumstances or persons shall not be affected thereby.
7.6    Amendment and Termination.
The Company may at any time (without the consent of any Participant) modify,
amend or terminate any or all of the provisions of this Plan; provided, however,
that no modification, amendment or termination of this Plan shall adversely
affect the rights of a Participant under the Plan without the consent of such
Participant. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Company may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan to the
extent necessary to conform the provisions of the Plan with Section 409A of the
Code regardless of whether such modification, amendment or termination of this
Plan shall adversely affect the rights of a Participant under the Plan.
7.7    Effect of Termination.
If the Plan is terminated, the accrual of all benefits hereunder shall thereupon
cease. Notwithstanding the foregoing, to the extent provided by the Company in
accordance with Section 7.6, the Plan may be liquidated following a termination
under any of the following circumstances:
(a)    the termination and liquidation of the Plan within twelve (12) months of
a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the benefits under this Plan are included in the Participants'
gross incomes in the latest of the following years (or, if earlier, the taxable
year in which the amount is actually or constructively received): (i) the
calendar year in which the Plan is terminated; (ii) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.
(b)    the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or the twelve
(12) months following a change of control within the meaning of Section 409A of
the Code; provided that all Aggregated Plans are terminated and liquidated with
respect to each Participant that experienced such change of control, so that
under the terms of the termination and liquidation, all such Participants are
required to receive all amounts of deferred compensation under this Plan and any
other Aggregated Plans within twelve (12) months of the date the Company
irrevocably takes all necessary action to terminate and liquidate this Plan and
such other Aggregated Plans;
(c)    the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company's financial health; (2) the Company terminates and liquidates all
Aggregated Plans; (3) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than




12

--------------------------------------------------------------------------------





payments that would be payable under the terms of this Plan if the action to
terminate and liquidate this Plan had not occurred; (4) all payments are made
within twenty four (24) months of the date on which the Company irrevocably
takes all action necessary to terminate and liquidate this Plan; and (5) the
Company does not adopt a new Aggregated Plan at any time within three (3) years
following the date on which the Company irrevocably takes all action necessary
to terminate and liquidate the Plan.
7.8    Exculpation and Indemnification.
The Company shall indemnify and hold harmless the members of the Committee from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act, or omission to act, in connection with the performance
of such person's duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the gross
negligence, willful misconduct, and/or criminal acts of such persons.
7.9    Leave of Absence.
The Company may, in its sole discretion, permit a Participant to take a leave of
absence for a period. Any such leave of absence must be approved by the Company.
During this time, the Participant will still be considered to be employed by the
Company for purposes of this Plan, unless otherwise provided by the Company in
accordance with applicable policies and procedures.
7.10    Gender and Number.
For purposes of interpreting the provisions of this Plan, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, and the singular shall include the plural unless
otherwise clearly required by the context.
7.11    Governing Law.
Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the State of Texas,
without giving effect to its conflict of law provisions.
7.12    Effective Date.
The effective date of the amended and restated Plan, as signed this 28th day of
July, 2017, is August 1, 2017.


ANDEAVOR (or, prior to August 1, 2017, TESORO CORPORATION)




By:/s/ Rob Patterson                    
Rob Patterson
Vice President, Compensation & Benefits




13

--------------------------------------------------------------------------------





ANDEAVOR RESTORATION
PENSION PLAN
Exhibit 1




Effective as of January 1, 2011 and continuing for purposes of this amended and
restated Plan, the following is the group of officers and key management
employees of the Company eligible to participate in the Andeavor Restoration
Pension Plan, except as otherwise provided in Section 1.4(a) of the Plan:
Each Employee whose Pension Benefit is limited by the application of Section
401(a)(17) or Section 415 of the Internal Revenue Code, but only if such
Employee is a member of a select group of management and highly compensated
employees, as determined by the Committee, and is not designated for
participation in the Andeavor Executive Security Plan or is not otherwise
provided a separate supplemental retirement benefit as a part of an employment
agreement with the Company or a Subsidiary.






























































4842-3746-9726v.8 47436-9




14